Citation Nr: 1428915	
Decision Date: 06/26/14    Archive Date: 07/03/14

DOCKET NO.  11-07 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	National Association for Black Veterans, Inc.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1971 to March 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

The Veteran testified before the undersigned at an April 2013 hearing at the RO.  A transcript has been associated with the file.

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Veterans Benefits Management System" and on the "Virtual VA" system to ensure a total review of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that he incurred hepatitis C during service.  Though he is unsure of the direct source of his exposure, he contends he was exposed as a result of intravenous drug use, unprotected sex, contact with blood, or by air gun inoculations during service.  See Veteran's February 2010 statement, April 2013 Board hearing transcript. 

The Veteran's service treatment records (STRs) include immunization records for his period of active duty, which indicate he was administered immunizations during military service.  

VA treatment records dated November 2007 reveal the Veteran's blood test was positive for hepatitis C.  At the Board hearing, the Veteran stated that his symptoms dated back to the late 70s or early 80s. 

The duty to assist includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.

Given the evidence outlined above, it is unclear to the Board whether the Veteran's claimed in-service air gun inoculations were a causative factor leading the Veteran to contract hepatitis C.  Therefore, the Board finds that the Veteran should be afforded an appropriate VA examination with medical opinion concerning whether the Veteran's hepatitis C arose during service or is otherwise related to any incident of service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Also, the Veteran contends that he underwent drug rehabilitation treatment at 97th General Hospital, Frankfurt, Germany during service.  The Board recognizes that military mental health records are often kept separate from other service treatment records.  The Board finds that a specific request should be made to obtain records on any drug rehabilitation treatment the Veteran underwent as such records could possibly be classified as mental health records.  

Accordingly, the case is REMANDED for the following action:

1. Contact the NPRC or any other appropriate custodian and specifically request mental health records pertaining to any drug rehabilitation treatment the Veteran underwent at 97th General Hospital, Frankfurt Germany.  If such records are nonexistent or unavailable, the record should be annotated to reflect this.
2.  Thereafter, schedule the Veteran for a VA examination to obtain a medical opinion determining whether the Veteran's hepatitis C is related to his period of service.  The claims file must be provided to and be reviewed by the examiner. Any tests or studies deemed necessary should be conducted, and the results should be reported in detail. 

The examiner is asked to provide an opinion addressing the following question:  is it at least as likely as not (50 percent or greater probability) that the Veteran's hepatitis C is etiologically related to any of the Veteran's claimed modes of transmission (intravenous drug use, unprotected sex, contact with blood, air gun inoculations during service, etc.)  In so opining, the examiner should identify which modes of transmission at least as likely as not caused the Veteran's hepatitis C. In making this assessment, the examiner is to consider 
any pertinent medical data and/or medical literature, which may reasonably illuminate the medical analysis in the study of this case.  The examiner should provide a rationale that fully explains the basis for the conclusions reached.

3.  Then, the AMC should readjudicate the claim on the merits.  If the benefit sought is not granted, the Veteran and his representative should be furnished a SSOC and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



